           Case 2:20-cv-00999-CKD Document 3 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       ANDREW S. ANDERSON,                               Case No. 1:20-cv-00687-BAM (PC)
12                          Plaintiff,                     ORDER TRANSFERRING CASE TO THE
                                                           SACRAMENTO DIVISION OF THE
13             v.                                          EASTERN DISTRICT OF CALIFORNIA
14       SHAFFER, et al.,
15                          Defendants.
16

17            Plaintiff Andrew S. Anderson (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action pursuant to 42 U.S.C. § 1983, together with a motion to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915.

20            In his complaint, Plaintiff alleges violations of his civil rights that took place in

21   Sacramento County, which is part of the Sacramento Division of the United States District Court

22   for the Eastern District of California.1 Therefore, the complaint should have been filed in the

23   Sacramento Division.

24   ///

25   1
      Plaintiff brings a facial and as applied challenge to California Code of Regulations (CCR)
26   § 2240 against Jennifer Shaffer, Executive Director at Board of Parole Hearings, in her official
     capacity, and states that the violation occurred at the Board of Parole Hearings in Sacramento,
27   California. (ECF No. 1.) As Plaintiff has not provided any other information regarding venue—
     such as where he was housed at the time the violation occurred—at this time the Court will
28   proceed based on the limited information available in the complaint.
                                                         1
        Case 2:20-cv-00999-CKD Document 3 Filed 05/18/20 Page 2 of 2

 1          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

 2   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

 3   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff’s request to

 4   proceed in forma pauperis.

 5          Good cause appearing, IT IS HEREBY ORDERED that:

 6          1. This action is transferred to the United States District Court for the Eastern District of

 7               California sitting in Sacramento; and

 8          2. All future filings shall refer to the new Sacramento case number assigned and shall be

 9               filed at:

10                           United States District Court
11                           Eastern District of California
                             501 “I” Street, Suite 4-200
12                           Sacramento, CA 95814

13          3. This Court has not ruled on Plaintiff’s request to proceed in forma pauperis.

14
     IT IS SO ORDERED.
15

16      Dated:      May 18, 2020                              /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
